Case 19-17165-abl Doc58 Entered 01/07/20 17:46:06 Page 1 of 12

E-filed on__ January 7, 2020
Timothy P. Thomas,

Esq.

Name

5148 NV

Bar Code #

1771 E. Flamingo Rd.
Suite B-212

Las Vegas, NV 89119
Address

(702)227-0011

Phone Number

UNITED STATES BANKRUPTCY COURT

 

 

 

DISTRICT OF NEVADA
Inre: James Pau! Schramm Case No,: 19-17165
Renelyn Guillermo Schramm .
Chapter: 7
Trustee
Debtor(s)

 

AMENDMENT COVER SHEET

The following items have been amended in the above named bankruptcy proceeding (check all applicable
boxes).

Voluntary Petition (specify reason for amendment) Previous Bk Case for Debtor Renelyn
Summary of Schedules

Statistical Summary of Certain Liabilities

Schedule A - Real Property

Schedule B - Personal Property

Schedule C - Property Claimed as exempt

Schedule D, E, or F, and/or Matrix, and/or List of Creditors or Equity Holders
[JAdd/delete creditor(s), change amount or classification of debt - $31 Fee required
[_jAdd/change address of already listed creditor - No fee

Schedule G - Schedule of Executory Contracts and Unexpired Leases

Schedule H - CoDebtors

Schedule I - Current Income of Individual Debtor(s}

Schedule J - Current Expenditures of Individual Debtor(s)

Declaration Concerning Debtor's Schedules

Be Sf OOO

Statement of Financial Affairs and/or Declaration

Chapter 7 Individual Debtor's Statement of Intention

Disclosure of Compensation of Attorney for Debtor(s)

Statement of Current Monthly Income and Means Test Calculation
Certification of Credit Counseling

Other:

PoOOoOoOOoOOoodoo

Software Copyright (e) 1996-2019 Bast Caso, LLG - www.bestcase.com Best Casa Bankruptcy

 
Case 19-17165-abl Doc 58 Entered 01/07/20 17:46:06 Page 2 of 12

E-filed on__ January 7, 2020

Amendment of debtor(s) Social Security Number requires the filer to follow the instructions
provided by the Office of the U.S. Trustee, see link to the U.S. Trustee's website on our

website: www.nvb.uscourts.gov
Declaration of Debtor

I (We) declare under penalty of perjury that the information set forth in the amendment(s) attached hereto is
(are) true and correct to the best of my (our) information and belief.

 

 

Is! James Paul Schramm ‘si Renelyn Guillermo Schramm
James Paul Schramm Renelyn Guillermo Schramm
Debtor's Signature Joint Debtor's Signature
Date: January 7, 2020 Date: January 7, 2020

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

 

|
|

 

Doc 58 Entered 01/07/20 17:46:06 Page 3 of 12

Case 19-17165-abl

107/20 5:27PM
Filt in this information to identify your case and this filing:

Debtor 1 James Paul Schramm
First Name Middie Name Last Name

Debtor 2 Renelyn Guillermo Schramm
(Spouse, if filing) First Name Middle Name Last Name

United States Bankrupicy Courtfor the: DISTRICT OF NEVADA

 

C1 Check if this is an
amended filing

Case number 4149-17165

 

 

Official Form 106A/B
Schedule A/B: Property 12115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset In the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number {if known).
Answer every question.

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1, Do you own or have any legal or equitable Interest in any residence, building, land, or similar property?

Bi No. Go to Part 2.
Dyes. Where Is the property?

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report iton Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

No
Yes

  
 
 

  

3.1 Make: Ram
Model: Dodge
Year: 2018

Who has an interest In the property? Check one

ie amount OF any secured |
D1 Debtor 1 only Gredilors Who Have Claims Seoly

Approximate mileage:
Other Information:

 

 

 

 

D1 Debtor 2 only
a Debtor 1 and Debtor 2 only
C1 At least one of the debtors and another

Mi check if this Is community property
(see instructions)

Current value of the
entire property?

$25,000.00

Current value of the
Portion you own?

$25,000.00

 

 

 

3.2 Make: Granturismo Who has an interest In the property? Check one
Medel: Maseratti 1 Debtor 4 only
Year:
2008 O Debtor 2 only Current value of the Current value of the

Approximate mileage:
_ Other Information:

91,521

 

 

 

MM pebtor 1 and Debtor 2 only
D1 At least ene.of the debtors and another

entire property?

portion you own?

 

 

WH check if this is community property $1 3,000.00 $1 3,000.00
{see Instructlons)
Official Form 706A/B Schedule A/B: Property page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Caso Bankruptcy

 
Case 19-17165-abl Doc 58 Entered 01/07/20 17:46:06 Page 4 of 12

4/07/20 5:27PM

Debtor 1 James Paul Schramm
Debtor 2 Renelyn Guillermo Schramm Case number (if known) 19-17165

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trallers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Bno
0 Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, Including any entries for

pages you have attached for Part 2. Write that number here... dennvuevsennsunespeas dence gecesevunvayenseninnanensnnnnn $38,000.00

 

 

 

  
 

Describe Your Personal and Household Items

 

 
 
 

urrent valué of the=

 

cea “dlalnis. or exemption
6. ‘Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

C1 No
Mi Ves. Describe.....

 

| Living room set_, bedroom sets , Dining Room Set | $4,000.00

 

 

 

| Storage Unit items: Christmas items, Furniture, Nano Sheets | $0.00

 

 

¥. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections: electronic devices
including cell phones, cameras, media players, games
DO No

Ml ves. Describe...

 

[TV Laptop | __ $3,000.00

 

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; bocks, pictures, or other art objects; stamp, coin, or baseball card collections:
other collections, memorabilia, collectibles

MNo
0 Yes. Describe.....

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

MNo
0 Yes. Describe...

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

MNo
Yes. Describe...

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

No
Ml Yes. Describe.....

 

| Clothes | $2,000.00

 

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

ONo
Official Form 106A/B Schedule A/B: Property page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-17165-abl Doc 58 Entered 01/07/20 17:46:06 Page 5 of 12

107/20 5:27PM

Debior1 James Paul Schramm
Debtor2 _Renelyn Guillermo Schramm Case number (ifknown) 19-17165

 

Ml Yes. Describe...

 

[ Watch, costume jewelry, wedding rings $7,000.00

 

13. Non-farm animals
Examples: Dogs, cais, birds, horses

HI No
C] Yes. Describe...

14. Any other personal and housshold Items you did not already jist, including any health aids you did not list
Bo
1 Yes. Give specific information...

 

15. Add the dollar value of all of your entries frorn Part 3, 3, Including any entries for pages you have attached

for Part 3. Write that number here .. $16,000.00

 

 

 

Describe Your Financial Assets
‘Do.you own or have any legal or equitable interest in

 

any ofthe following?

   

° “Current value of the =:

           

16. Cash
Examples: Money you have in your wallet, in your home, In a safe deposit box, and on hand when you file your petition

Eno
LD YeS ccc cssssecsessesseesossnsssvsuesscssnsresssesssssssuueseenssssssesasavssssssecaetestsrsessvesecsatseectecsecees

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

 

 

No
ME eS. eessesecseee Institution name:
Business Checking
17.1. Ace#3185 Us Bank $100.00
17.2. Checking Acc#190 Citibank Client Services $4.53

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

MNo
CU VeS.cccccccccccccseee Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

 

 

 

 

 

 

TINo
Ml Yos. Give specific information about them...
Name of entity: % of ownership:
Nano Technology Light 100 % Unknown
Lucas James Studio, LLC 100 % Unknown
Bosch Technologies LLC 100 % Unknown
Official Form 106A/B Schedule A/B: Property page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

Case 19-17165-abl Doc58 Entered 01/07/20 17:46:06 Page 6 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VO7/20 5:27PM
Debter1 James Paul Schramm
Debtor2 — Renelyn Guillermo Schramm Case number (fknown) 19-17165
Passari LLC 100 % Unknown
XLI Studios LLC 100 % Unknown
X41 100 % Unknown
Moapa Town 100 Yo Unknown
Moapa Valley 100 % Unknown
United Artist Studios LLC 100 % Unknown
_Logandale LLe 100 % Unknown
City of Overton 100 % Unknown
United Artist Film Festival 100 % Unknown

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable insiruments are those you cannot transfer to someone by signing or delivering them.

BNo
C1 Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k}, 403(b), thrift savings accounts, or other pension or profit-sharing plans

MNo

C1 Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples; Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

MNo
YES. coececcceeseseseeeee Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
BNo
OV Yes. cece Issuer name and description.

24, Interests in an education IRA, in an account in @ qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(bK1), 529A(b), and 529(b\(1).

Bo
OO Yes............. Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything fisted in line 1), and rights or powers exercisable for your benefit

MNo
1 Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples; Internet domain names, websites, proceeds from royalties and licensing agreements

[1 No

Official Form 106A/B Schedule A/B: Property
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 4
Best Gase Bankruptcy

 
Case 19-17165-abl Doc 58 Entered 01/07/20 17:46:06 Page 7 of 12

10720 5:27PM

Debtor1 James Paul Schramm
Debtor2 _Renelyn Guillermo Schramm Case number (if known) 19-17165

 

Hl Yes. Give specific information about them...

 

[URL's and Domain Names (See Attached List} | Unknown

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

Bo
C1 Yes. Give specific information about them...

 

28. Tax refunds owed to you
Hno
CJ Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

C1 No

Wl Yes, Give specific information......

 

Past due Child Support

 

 

$4,000.06

 

 

30. Other amounts someone owes you
Examples: Unpald wages, disability Insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made. to someone else

MNo
01 Yes. Give specific information..

31. Interests in insurance policies
Examples; Health, disability, or life insurance: health savings account (HSA); credit, homeowner's, or renter’s insurance

MNo

CD Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you.are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

BNo
C1 Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, Insurance clalms, or rights to sue

Bo

Oi Yes. Describe each claim.........

34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
MNo
1 Yes. Describe each claim.........

35. Any financial assets you did not already list
BNno
0 Yes. Give specific information..

Official Form 106A/B Schedule A/B: Property page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com Bast Case Bankruptcy

 
|

 

 

Case 19-17165-abl Doc58 Entered 01/07/20 17:46:06 Page 8 of 12

V0720 5:27PM

Debtor1 James Paul Schramm
Debior2- Renelyn Guillermo Schramm Case number (ifknown} 19-17165

 

 

36. Add the dollar value of all of your entries from Part 4, Including any entries for pages you have attached
for Part 4. Write that number here... puevenunnananessonuaaaeantensscescessoteersasaeseenseuanssiesaeavecescceccoreresmnennenauissespenanasensas $4,104.53

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest In any business-related property?
Ml No. Go to Part 6,

T] Yes. Go to line 38.

felis Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an Interest in farmland, list tin Part 1.

 

46, Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Ml No. Go to Part 7.

[J Yes. Go to line 47.

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

BNo
D1 Yes. Give specific infonmation.........

 

 

 

 

 

 

 

 

 

 

54, Add the dollar value of all of your entries from Part 7, Write that number Here ........scsssesssesseesceccesere $0.00
List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 ........ tesceceseeeeeeaeacaceneuneenenseanininas veseoesecesevavaneensnenenensanevsesos $0.00

56. Part 2: Total vehicles, line 5 $38,000.00

57. Part 3: Total personal and household items, line 15 $16,000.00

58. Part 4: Total financial assets, line 36 $4,104.53

59, Part 5: Total business-related property, line 45 __ $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $58,104.53 Copy personal property total $58,104.53

63. Total of all property on Schedule A/B. Add line 55 + line 62 $58,104.53
Official Form 106A/B Schedule A/B: Property page 6

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestease.com Best Case Bankruptcy

 
 

 

 

Case 19-17165-abl Doc 58 Entered 01/07/20 17:46:06 Page 9 of 12

1/07/20 6:27PM

Fill in this information to identify your case:
Debtor 1 James Paul Schramm
First Name Middle Name Last Name

Debtor 2 Renelyn Guillermo Schramm
(Spouse if, fillng) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Casenumber 1419-17165
(If known) O Check if this is an

amended filing

 

Official Form 106C

Schedule C: The Property You Claim as Exempt 419

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/S: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Parf 2: Additional Page as necessary. On the top of any additional pages, write your name and

case number {if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined te exceed that amount, your exemption would be limited

to the applicable statutory amount.
Identify the Property You Claim as Exempt
1. Which set of exemptions are you clalming? Check one only, even if your spouse is filing with you.
lM You are claiming state and federal nonbankruptey exemptions. 11 U.S.C. § 522(b)(3)
0 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2, For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

   

   

    

2018 Ram Dodge $25,000.00 $25,000.00 Nev. Rev. Stat. § 21.090(1)(f)
Line from Schedule A/B: 3.1 Snel —o
Ol 100% of fair market value, up to
any applicable statutory limit

 

 

 

 

2008 Granturismo Maseratti 91,524 $13,000.00 i $13,000.00 Nev. Rev. Stat. § 21.090(1)(z)
miles eee ee
Line from Schedule A/B: 3.2 C1 400% of fair market value, up to
any applicable statutory limit
Living room set , bedroom sets , $4,000.00 i $4,000.00 Nev. Rev. Stat. § 21.090(1)(b}
Dining Room Set nari nea aa
Line from Schedule A/B:.6.1 O 100% of fair market value, up to
any applicable statutory limit
Storage Unit items: Christmas items, | $o.00 Nev. Rev. Stat. § 21.090(1)(b)
Furniture, Nano Sheets ae 2
Line from Schedule A/B: 6.2 [100% of fair market value, up to
any applicable statutory limit
TV Laptop $3,000.00 a $3,000.00 Nev. Rev. Stat. § 21 .090(1 )(b)

Line from Schedule A/G: 7.1
C] 100% of fair market value, up to
any applicable statutory limit

 

Official Form 706C Schedule C: The Property You Claim as Exempt page 1 of 2

Software Copyright (c) 1996-2079 Best Case, LLC - www,besioase.com Best Case Bankrupicy

 
 

Debtor 1
Debtor2 Renelyn Guillermo Schramm

Case 19-17165-abl

James Paul Schramm

Clothes
Line from Schedule A/B: 11.1

Doc 58 Entered 01/07/20 17:46:06 Page 10 of 12

$2,000.00

Case number (If known)

$2,000.00

100% of fair market value, up to

any applicable statutory limit

107120 5:27PM

19-17165

 

Nev.

    

. Rev. Stat. § 21.090(1)(b)

 

Watch, costume jewelry, wedding
rings
Line from Schedule AB: 12.1

$7,000.00

$7,000.00

100% of fair market value, up to
any applicable statutory limit

Nev

. Rev. Stat. § 21.090(1){a)

 

Business Checking Acc#3185: Us
Bank
Line from Schedule A/B: 17.1

$100.00

$100.00

100% of fair market value, up to
any applicable statutory limit

Nev

. Rev. Stat. § 21.090(1)(z)

 

Checking Acc#190: Citibank Client
Services
Line from Sehedule A/B: 17.2

$4.53

$4.53

100% of fair market value, up to
any applicable statutory limit

Nev

. Rev. Stat. § 21.090(1)(z)

 

Past due Child Support
Line from Sehedute A/B: 29.1

$4,000.00

$4,000.00

100% of fair market value, up to
any applicable statutory limit

Nev.

. Rev. Stat. § 21.090(1)(s)

 

3.

Official Form 106C

Are you claiming a homestead exemption of more than $170,350?

(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

Ol Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

HE No
Cl No
O Yes

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule C: The Property You Claim as Exempt

page 2 of 2
Best Case Bankruptcy

 
Case 19-17165-abl

Doc 58 Entered 01/07/20 17:46:06

Fill in this information to identify your case:

Debtor 1

James Paul Schramm

 

First Name

Debfor 2

Middia Name Last Name

Renelyn Guillermo Schramm

 

(Spouse If, filing) First Name

United States Bankruptcy Court for the:

Case number 19-17165

Middle Name Last Name

DISTRICT OF NEVADA

 

 

(if known)

 

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

Page 11 of 12

10720 5:27PM

C1 Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct Information. If more space
Is needed, copy the Additional Page, fill It out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case

number (if known}.

1. Do any creditors have claims secured by your property?

CI No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

If Yes. Fill in all of the information below.

Parti: [Rey

:2, List all's

JB Financial

 
  
  
    

 

ot deduct the
falué ot collateral. :

 

 

 

 

 

 

 

 

 

 

 

 

 

escribe the property that secures the claim: $12,187.64
Crediter’s Name 2008 Granturismo Maseratti 91,521
miles
As of the dat file, the claim is:
2313 W. Burbank Blvd. only e date you file, the claim is: Check all that
Burbank, CA 91506 TI Contingent
Number, Street, City, State & Zip Gode Oo Unliquidated
C) pisputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C1 Debtor 41 only Dan agreement you made (such as mortgage or secured
C1 Debtor 2 only car loan)
WB pebtor 1 and Debtor 2 only Oo Statutory llen (such.as tax lien, mechanic's lien}
CD Atleast one of the debtors and another Judgment lien from a lawsuit
MM check if this claim relates to a T] Gther {inctuding a right to offset)
community debt
Date debt was Incurred Last 4 digits of account number
2.2 | Loan Max LLG Describe the property that secures the claim: $6,700.00 $25,000.00 $0.00
Creditor's Name 2018 Ram Dodge
As of the dat file, the claim is:
3240 Desert Inn Rd. ma e@ date you file, the claim is: Chack ail that
Las Vegas, NV 89121 D1 contingent
Number, Street, City, State & Zip Goda C] Unliquidated
21 Disputed
Who owes the debt? Check one, Nature of lien. Check all that apply.
C1 debtor 1 only [J An agreement you mace {such as mortgage or secured
OO Debtor 2 only car loan)
WH pebtor 1 and Debtor 2 only C1 Statutory tien (such as tax lien, mechanle’s lien)
CD At least one of the debtors and another C1] Jucgment en from a lawsutt
Ml Check if this claim relates to a [1 Other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 7 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
Case 19-17165-abl Doc 58 Entered 01/07/20 17:46:06 Page 12 of 12

V07/20 5:27PM

 

 

 

 

Debtor1 James Paul Schramm Case number (if known) 19-17165
First Name Middle Name Last Name :
Debtor2 Renelyn Guillermo Schramm
First Name Middle Name Last Name

 

     

 

 

 

 

 

I .

Add the dollar: valle of your ent Aon this. page,’ Write tt ‘bie SES $18,887.64
H ‘If this is the last page of your form, add the dollar value totals from allpages. == =

: Write that number here: $18,887.64

List Others to Be Notified for a Debt That You Already Listed _

 

ts that you:

 

“debts i in Part 1,-do ot fill out or submit this page

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestease.com Bast Case Bankruptcy

 
